Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 30, 2014

                                       No. 04-14-00677-CV

                                    IN RE Gilbert GUEVARA

                                  Original Mandamus Proceeding

                                             ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        On September 26, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to mandamus
relief. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on September 30th, 2014.


                                                             _____________________________
                                                             Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2014.



                                                             _____________________________
                                                             Keith E. Hottle
                                                             Clerk of Court